UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                                     No. 19-2377


ANTHONY KELLY,

                   Plaintiff - Appellant,

             v.

CITY OF ALEXANDRIA; LAWRENCE SCHULTZ; DANIEL MCMASTER;
ROBERT DUBE,

                   Defendants - Appellees.



                                     No. 20-1083


ANTHONY KELLY,

                   Plaintiff - Appellant,

             v.

CITY OF ALEXANDRIA,

                   Defendant - Appellee.



Appeals from the United States District Court for the Eastern District of Virginia, at
Alexandria. Liam O’Grady, Senior District Judge. (1:19-cv-00985-LO-TCB; 1:19-cv-
00553-LO-MSN)


Submitted: December 1, 2020                               Decided: December 9, 2020
Before RICHARDSON and QUATTLEBAUM, Circuit Judges, and SHEDD, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Brian Wolfman, Bradley Girard, GEORGETOWN LAW APPELLATE COURTS
IMMERSION CLINIC, Washington, D.C., for Appellant. Laura Metcoff Klaus,
Washington, D.C., Michelle D. Gambino, Michael A. Hass, GREENBERG TRAURIG
LLP, McLean, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       In these consolidated appeals, Anthony Kelly appeals the district court’s orders: (1)

dismissing his employment discrimination complaint as time-barred and denying his

motion for leave to file a second amended complaint (No. 20-1083); and (2) dismissing his

subsequent complaint as barred by res judicata and collateral estoppel (No. 19-2377). We

have reviewed the record included on appeal as well as the parties’ briefs and find no

reversible error. Accordingly, we affirm for the reasons stated by the district court. Kelly

v. City of Alexandria, Nos. 1:19-cv-00985-LO-TCB; 1:19-cv-00553-LO-MSN (E.D. Va.

July 30, 2019; Nov. 6, 2019). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument would

not aid the decisional process.

                                                                               AFFIRMED




                                             3